SMITH, J.
Appeal from the circuit court of Hand county. Action by the city of Miller, an incorporated town, to quiet title to certain property alleged to haveheen conveyed to the city for park *107purposes. The defendants were grantors, under whom the-city claimed title. The answer alleged that the- plaintiff’s claim of title was through a certain deed from defendants, E. J. Miller and William H. Miller, to plaintiff, which deed had never been delivered; that said alleged deed was executed May 25, 1887, and- recorded August 9, 1897. The answer further alleged that said deed contained certain conditions precedent to the vesting--of title in-the defendant city, which conditions had never been fulfilled.
In the view we take of this case, the latter defense becomes immaterial, and need not be further noticed. The trial court found that on the 25th of May, 1887, defendants E. J. Miller and W. H. Miller were the owners in fee of the premises described in the complaint, and on that date' executed and -delivered to the incorporated town of Miller a warranty deed for the' premises described. Appellants allege insufficiency of evidence to -sustain the finding that the deed was delivered, and in this we think appellants are right.
[1] At- the trial plaintiff offered in evidence the deed in question arid rested its case. E. J. Miller, being -called as a witness for the defense, testified that in the, year 1887 he resided in the town of Miller, upon property facing the -premises in dispute; that said premises were in a very unsanitary condition, caused by a pond thereon; that A. D. Hill, and one McWhorter owned property adjoining, which was in the same condition; that about May 12, 1887, a citizens’ meeting was held in the town of Miller, and a committee, consisting -of Bushfield, Fitzgerald, Heiley and Costigan, were appointed to procure deeds to the premises owned by the Millers, Hill and McWhorter- to the town of Miller; that witness had a conversation with these parties, in 'which it was stated that, if the Millers executed a deed, it was not to -be delivered to the town until like deeds were obtained from Hill and McWhorter for the adjoining premises; that later another citizens’ meeting was held, at whi-c-h a committee of five was appointed to- procure deeds, and to superintend the work to be done for the purpose of establishing a park and lake on the premises; that the Millers had a conversation with" this committee-on the 25th of May, 1887, in which the witness and his brother stated that they would give a deed only upon condition that the committee obtained-deeds from Hill and McWhorter; that the 'conversation was mostly with ¡ one *108Stamm, a member of this last-named committee; that the deed from defendants - to the city was delivered to Stamm, with the express agreement and understanding that the same 'would be returned to them, if -the" committee did not receive deeds from Hjill and McWhorter, and that they would keep all the deeds until the drainage was completed; that the committee stated and agreed that they would not deliver the -deeds to the town authorities, unless the improvements specified in the -deed were completed within the time therein provided. The witness was thereupon asked to state if he knew whether or not this committee ever procured from Hill a deed of any kind to the property mentioned. Plaintiff objected to the question a-s irrelevant and immaterial and not binding .upon the plaintiff, which objection was sustained by the court, and this ruling is assigned as error. Witness further testified that he was town clerk of -the town of Miller in 1891; that he found the deed in question in a box in the office of the town clerk, and also a deed from McWhorter; .that it wa-s given back to McWhorter by the witness; that he took the deed belonging to -himself and Wm. H. Miller, and put it in a pigeon hole in the clerk’s office, and, when he left the office, failed to take the deed with him, through oversight; that he had never authorized any person to deliver the deed, and did not know how-it came -to be recorded. Defendant also offered considerable -testimony tending, to show that the alleged conditions precedent in the -deed had- never been complied with; but, as we do not deem -this evidence material to the decision on this appeal, it need not be referred to.
Plaintiff then called in rebuttal J. J. Fitzgerald, who testified that -he had lived in Miller 29 jrears, and knew the property, and had heard Mr. Miller’s testimony in relation to the citizens’ committee ; that he did not .-remember very much about it, as it was quite a while ago, that he had an impression he was present at the citizens’ meeting held -on the 12th of May, 1887, in the courthouse, as testified by Mr. Miller, but that he did n-ot remember any of the proceedings; that he -was appointed on the committee to procure deeds to the land; that he had no- recollection of a meeting of Bushfield, Stamm- and himself with Mr. Miller, in -his store, or j, ■. > conversation with Mr. Miller, in relation to getting deeds fro n Hill and other -parties; that he -did not remember getting a deed from Mr. Miller, -and did not know- what was -done with su h a *109deed; that he had no recollection of any tranaction of procuring these deeds at all. J. A. Bushfield, called as a witness, testified that he had lived in Miller 28 years, and was acquainted with the tract of land in controversy, that he does not remember any conversation with Mr. Miller as a member of the committee, and was surprised to learn, by reference to a newspaper he then published, that he was on the committee,. and remembered no conversation with Mr. Miller in relation to the deeds, and that he never saw any deed.
No other ‘ testimony appears in the record with reference to the delivery of the deed from the Millers to the town, except' that Mr. Miller was asked to testify as to certain proceedings alleged to have been had by the town board with relatión to the return of the deed to himself, which, upon objection, was excluded by the court as secondary evidence. The facts disclosed by.the testimony of Miller, as to the terms and conditions upon which the deed was to be delivered, are practically undisputed, and, if true, did not constitute a delivery of the deed to the grantee therein named. The issue of non-delivery of the deed was clearly presented by the pleadings.
[2] The testimony of Miller that his deed was not to be delivered' to the grantee until a like deed was obtained from both Hill and McWhorter is practically undisputed. The exclusion of competent evidence tending to show that no deed was ever .obtained from Hill was prejudicial error. We are also of opinion that the finding of the trial court that the defendants delivered the deed to the property in dispute to the plaintiff, the town of Miller, is contrary to the clear preponderance of the evidence, and the finding and judgment of the trial court must be reversed,. and a new trial awarded to appellants.